[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
1. This case, involving a claim for personal injuries as a result of a motor vehicle accident, was heard on January 14, 2000 by the undersigned, as arbitrator.
2. The motor vehicle accident occurred on October 20, 1996 at approximately 1:00 to 1:30 p. m. at the intersection of Vine Street and Newfield Street in Middletown, Connecticut.
3. Although there is a factual dispute as to which vehicle had the right of way, the undersignd finds that the negligence of the defendant, Rohit S. Sankholkar, was the sole proximate cause of said automobile accident.
4. The plaintiff incurred $1,368.00 in medical specials, all of which were paid by insurance. CT Page 1618
5. Although there was testimony that the plaintiff missed one day of work, she has made no claim for lost wages.
6. The plaintiff complained of injuries to her left neck, shoulder and lower back.
7. There was further testimony that the plaintiff was playing volleyball less than two (2) weeks after the accident.
8. The total value of the case is found to be $8,868.00. Therefore, judgment is found in favor of the plaintiff, Kristine Y. Annino, as against the defendant, Rohit S. Sankholkar, in the total amount of $8,868.00. The defendant is entitled to a credit for the medical payments made in the amount of $1,368.00. The net judgment against the defendant is $7,500.00.
John J. Carta, Jr. Arbitrator